Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered April 21, 2011, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty (Hayes, J.), and imposing sentence. The appeal from the judgment brings upon for review the denial, after a hearing (Hayes, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
“ ‘[A]s a general matter, the decision to stop an automobile is reasonable where the police have probable cause to believe that a traffic violation has occurred,’ even if the underlying reason for the stop was to investigate another matter unrelated to the *981traffic violation” (People v Sluszka, 15 AD3d 421, 423 [2005], quoting People v Robinson, 97 NY2d 341, 348-349 [2001]; see Whren v United States, 517 US 806, 810 [1996]). Here, the police had probable cause to stop the vehicle in which the defendant was a passenger upon observing that it failed to signal when leaving the curb and entering a public highway (see Vehicle and Traffic Law § 1163 [d]).
Additionally, “[t]he credibility determinations of the Supreme Court following a suppression hearing are entitled to great deference on appeal and will not be disturbed unless clearly unsupported by the record” (People v Smith, 77 AD3d 980, 981 [2010] [internal quotation marks omitted]; see People v Spann, 82 AD3d 1013, 1014 [2011]). Here, contrary to the defendant’s contentions, the testimony of the officers at the hearing was not unbelievable (cf. Matter of Robert D., 69 AD3d 714, 716-717 [2010]). Based on the officers’ testimony, the hearing court properly concluded that the frisking of the defendant which resulted in the seizure of a gun was supported by the requisite predicate of reasonable suspicion by the police that the defendant might be armed (see e.g. People v Batista, 88 NY2d 650 [1996]; People v Benjamin, 51 NY2d 267, 271 [1980]; People v Caicedo, 69 AD3d 954 [2010]; People v Zingale, 246 AD2d 613 [1998]). Angiolillo, J.P., Belen, Roman and Sgroi, JJ., concur.